DISMISS; and Opinion Filed June 10, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00317-CV

                MICHAEL A. RUFF AND FROST BANK, N.A., Appellants
                                     V.
                            SUZANN RUFF, Appellee

                           On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-2825-1

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Justice Lang-Miers
       Before the Court is appellee Suzann Ruff’s motion to dismiss the appeal. Appellee

asserts the appeal should be dismissed because the complained-of order is an unappealable

interlocutory order. We agree and dismiss.

       An interlocutory order, that is, an order that does not dispose of all claims and parties, is

not appealable unless authorized by statute. Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,

272 (Tex. 1992). The order appellants Michael A. Ruff and Frost Bank, N.A. challenge in this

appeal (1) granted appellee’s motion to stay arbitration, (2) denied Michael’s motion to stay

proceedings, and (3) recited that the trial court would conduct a hearing “pursuant to subchapter

B of chapter 171 of the Texas Civil Practice and Remedies Code . . . to determine whether to

grant or deny [appellants’] motions to compel arbitration.” Subchapter B of civil practice and
remedies code chapter 171 governs proceedings to compel or stay arbitration under the Texas

Arbitration Act (“TAA”). See TEX. CIV. PRAC. & REM. CODE ANN. §§ 171.021-026 (West 2011).

       Arguing in response to appellee’s motion that the complained-of order is appealable,

appellants rely not only on chapter 171 but also on civil practice and remedies code section

51.016 and title 9, section 16 of the United States Code, both of which govern appeals of orders

under the Federal Arbitration Act (“FAA”). See id. § 51.016 (West Supp. 2012) (providing party

may appeal interlocutory order in matter subject to FAA under “same circumstances” appeal

from federal district court’s order would be permitted by 9 U.S.C. § 16). Appellants argue the

portion of the order granting the stay of arbitration is appealable pursuant to section 171.098, and

the order granting the application to stay the proceedings is appealable pursuant to section

51.016 and title 9, section 16. See 9 U.S.C. § 16(a)(1)(A); TEX. CIV. PRAC. & REM. CODE ANN.

§§ 51.016, 171.098(a)(2).

       Appellants correctly note that section 171.098 authorizes an appeal from an order staying

arbitration and section 51.016 and title 9, section 16 authorizes an appeal from an order denying

a stay of the proceedings. See 9 U.S.C. § 16(a)(1)(A); TEX. CIV. PRAC. & REM. CODE ANN. §§

51.016, 171.098(a)(2). However, before an appeal under these sections is authorized, a final

determination that the suit is or is not referable to arbitration is required. See 9 U.S.C. §

16(a)(1)(A) (requiring, pursuant to 9 U.S.C. § 3, that the trial court “be satisfied” that issue is

referable to arbitration); TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a)(2) (requiring showing,

under section 171.023, that no agreement to arbitrate exists). Here, although the order grants the

motion to stay arbitration and denies the motion to stay proceedings, it also specifically recites

that a hearing will be conducted to determine whether to grant appellants’ motion to compel

arbitration. The trial court’s language, stating a hearing will be held, reflects that the case

remains pending and a hearing on the motion will be conducted at a subsequent time.

                                                –2–
       Because the trial court has not yet determined whether the parties must arbitrate, the

complained-of order is not appealable. Accordingly, we grant appellee’s motion and dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


130317F.P05




                                               –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL A. RUFF AND FROST BANK,                       On Appeal from the Probate Court No. 1,
N.A., Appellants                                      Dallas County, Texas
                                                      Trial Court Cause No. PR-11-2825.
No. 05-13-00317-CV         V.                         Opinion delivered by Justice Lang-Miers.
                                                      Chief Justice Wright and Justice Lewis
SUZANN RUFF, Appellee                                 participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Suzann Ruff recover her costs, if any, of this appeal from
appellants Michael A. Ruff and Frost Bank, N.A.


Judgment entered this 10th day of June, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –4–